UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6608



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


REGINALD ANTHONY FALICE,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-98-244)


Submitted:   August 31, 2001             Decided:   September 11, 2001


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Reginald Anthony Falice, Appellant Pro Se.    Brian Lee Whisler,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Reginald Anthony Falice appeals the district court’s orders

denying relief on his Fed. R. Civ. P. 60(b) motion, his 28 U.S.C.A.

§ 2255 (West Supp. 2000) motion, and his motion to recuse the

district court judge. We have reviewed the record and the district

court’s orders and find no reversible error.      Accordingly, we deny

a certificate of appealability and dismiss as to the denial of

Falice’s § 2255 motion and affirm as to the remaining orders on the

reasoning of the district court.       United States v. Falice, No. CR-

98-244 (W.D.N.C. Feb. 9, 2001; Apr. 17, 2001; April 24, 2001).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                              AFFIRMED IN PART, DISMISSED IN PART




                                   2